DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

As per Claim 9 (and similarly claims 22 and 28):
The original Specification (i.e. the original Specification of Parent Application 16/513,955, hereafter original Specification) does not have written description for “determin[ing], by referring to information stored in a database and content of the inquiry, whether the response satisfies a predetermined condition of answering the inquiry of the user; and in a case that the response does not satisfy the predetermined condition, switch the inquiry to an operator”.  Applicant’s Specification appears to describe switching to an operator when a response is not available, when a bot has difficulty answering a question, or when a user does not desire an answer that is provided (i.e. the determination that the answer is inadequate is performed by a user, not by the system).  One example in the Specification is where “the answer source selector 330 may determine that it is impossible to provide the answer by the bot (step S 1004, NO), and may provide the answer by the person-to-person correspondence”, but this appears to refer to where an answer is not generated (as opposed to where an answer is generated and is then determined to not satisfy a condition).

As per Claim 13, the original Specification does not have written description for where the processing circuitry determines that the response does no satisfy the predetermined condition.

The dependent claims include the issues of their respective parent claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11-13, 19-20, 24-26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per Claim 11:
“the database” in line 3 of claim 11 is ambiguous.  Claim 1 recites “a database” in line 4 and also recites “a database” in line 6, and when these two databases are different, it is not clear which database is the one that “the database” in line 3 of claim 11 is supposed to refer to.
“the database” in line 4 of claim 11 is ambiguous (same issue as discussed in the previous paragraph).

As per Claim 12:
“the database” in line 2 of claim 12 is ambiguous (same issue as discussed in the first paragraph of the 112 rejection of claim 11).
“the corresponding second field” in lines 3-4 of claim 12 lacks antecedent basis (claim 11 does not recite where the second field corresponds to any first field, and only recites where the second field stores answer information)

	As per Claim 13:
“the database” in line 3 of claim 13 is ambiguous (same issue as discussed in the first paragraph of the 112 rejection of claim 11).
	As per Claim 19:
“the information stored in the database” in line 4 of claim 19 is ambiguous (claim 9 has 2 recitations of “information stored in a database” [one in line 4 and one in line 6])
“the database” in line 4 of claim 19 is ambiguous (same issue as discussed in the first paragraph of the 112 rejection of claim 11).

As per Claim 20:
“the database” in lines 3-4 of claim 20 is ambiguous. (same issue as discussed in the first paragraph of the 112 rejection of claim 11).
“the database” in line 4 of claim 20 is ambiguous. (same issue as discussed in the first paragraph of the 112 rejection of claim 11).

As per Claim 24:
“the database” in line 1 of claim 24 is ambiguous (claim 22 recites “a database” twice [once in line 4 and once in line 5])

As per Claim 25:
“the database” in line 2 of claim 25 is ambiguous (same issue as discussed in the 112 rejection of claim 24).
“the corresponding second field” in line 3 of claim 25 lacks antecedent basis (same issue as discussed in the last paragraph of the 112 rejection of claim 12)

	As per Claim 26: 
	“the database” in line 3 of claim 26 is ambiguous (same issue as discussed in the 112 rejection of claim 24).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
	As per Claim(s) 9 (and similarly claim[s] 22 and 28, and consequently claim[s] 10-21 and 23-27 which depend on claim[s] 9 and 22), the prior art of record does not teach or suggest the combination of all limitations in claim(s) 9, including (i.e. in combination with the remaining limitations in claim[s] 9) An information processing apparatus, comprising: processing circuitry configured to: receive an inquiry from a user; generate, by referring to information stored in a database, a response to the inquiry; determine, by referring to information stored in a database and content of the inquiry, whether the response satisfies a predetermined condition of answering the inquiry of the user; and in a case that the response does not satisfy the predetermined condition, switch the inquiry to an operator
	8918468 teaches “If the user is experiencing difficulties, the initial posting may be screened to determine whether an automated response would be sufficient to answer the user's questions. If not, the next comment may trigger an automatic live agent request who may attempt to contact the user directly to ensure the problem is resolved” (col. 5, lines 40-45).  This reference does not appear to describe where the screening or the determining of whether an automated response would be sufficient is performed by a device by referring to information stored in a database and content of an inquiry (though this may be implicit).  This reference also does not appear to specifically describe generating the automated response (as opposed to simply looking it up in memory) or switching the inquiry to an operator when an automated response would not sufficiently answer a user’s questions (“the next comment” appears to trigger an automatic live agent request).
	2022/0129628 (LATE filing date) teaches “In practice, therefore, if the decision-making engine 11 determines that it cannot reply by means of an adequate reply R, the system 1 passes the conversation to a connected human operator from among those available at the moment (or puts it in a queue known as a depot waiting for a human operator to take charge of the conversation). The operator replies using the operator interface unit 16 by autonomously chatting with the user” (paragraph 62).  This reference does not qualify as prior art.
	2014/0250134 teaches “If a stored response matches a request a human assistant may determine whether the stored response is acceptable. An action of a human assistant may cause a request to be delivered to a responder if the action indicates that a request is temporally sensitive” (paragraph 11).  This reference appears to describe where a human assesses a stored response, and not where a device assesses a stored response.
	2019/0220695 (provisional 62/616530 does not appear to support cited passage) teaches “Knowledge Database 202 (“KDB”) is a collection of typical solutions (Articles) with similar cases attached. The query is shown with a hashed line connecting to the HDR 206 as in one manner of operation if the PCSS 3 determines that a KSR record is sufficient to address the received query then HDR 206 may not be included in a responsive list of documents presented to the agent (or to the user in an automated system) for use in resolving the user inquiry. Agent 32 may use a predefined set of rules, experiences 34 and in the event a solution to the inquiry is not arrived at by the agent then a higher level of assistance, Second Layer Support 35, may be called upon for further support, e.g., a person having a higher level of knowledge of the product at issue” (paragraph 69).  This reference does not clearly qualify as prior art.
Double Patenting
	For clarity of the record, NO Double Patenting rejections are required because the claims of Parent Patent 11,113,336 do not teach or suggest “determin[ing], by referring to information stored in a database and content of the inquiry, whether the response satisfies a predetermined condition of answering the inquiry of the user; and in a case that the response does not satisfy the predetermined condition, switch the inquiry to an operator”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YEN whose telephone number is (571)272-4249. The examiner can normally be reached M-F 12:00PM -8:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHEMOND DORVIL can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EY 11/21/2022
/ERIC YEN/Primary Examiner, Art Unit 2658